DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
	This office action is in response to remarks filed on 3/9/2022. Claims 1-20 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered but are not deemed to be persuasive.

On page 7 of the remarks, applicant contends that Parthasarapathy does not disclose “a plurality of bit error rates”. In response, it is noted the claim does not recite “a plurality of bit error rates”. Rather, the claim recites “determine a bit error rate”. The feature(s) upon which applicant relies (i.e., “a plurality of bit error rates”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


	On page 8 of the remarks, in response to allegation made regarding “plurality of decoders” and “controller circuit”, it is noted that Fig 6 items 683-1 to 683-N of Parthasarapathy is interpreted as “plurality of decoders”. This is clearly noted in page 5 of the Non-Final Rejection. Fig 2 Error rate estimation circuitry 236 of Parthasarapathy is interpreted as “controller circuit”. This is clearly noted in page 6 of the Non-Final Rejection.

	On page 8 of the remarks, applicant states: “Parthasarapathy does not teach that the error rate estimation circuitry 236 generates a plurality of bit-error-rate estimation scan (BES) hypotheses for one wordline”. In response, it is noted that applicant does not provide a substantive explanation why Parthasarapathy does not at least suggest the disputed feature(s). Applicant, instead, simply makes a statement that Parthasarapathy does not teach the disputed feature. Mere attorney arguments and conclusory statements that are unsupported by factual evidence and substantive, persuasive explanation are entitled to little probative value. Jn re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).

	On page 9 of the remarks, applicant’s contentions in the first two paragraphs rely on the underlying confusion that “plurality of decoders” and “controller circuit” are allegedly being cited to one component of Parthasarapathy. In response, it is noted that as explained above, Fig 6 items 683-1 to 683-N of Parthasarapathy is interpreted as “plurality of decoders”. This is clearly noted in page 5 of the Non-Final Rejection. Fig 2 Error rate estimation circuitry 236 of Parthasarapathy is interpreted as “controller circuit”. This is clearly noted in page 6 of the Non-Final Rejection.

	On page 9 of the remarks, applicant states: ‘Claim 1 does not recite "calibrate sensing voltages or read voltages used to sense the state of the memory." Claim 1 actually recites "adjust one or more read locations of the one wordline based on the BER results from the plurality of decoders."5  Parthasarapathy does not teach adjusting "read locations," much less adjusting "one or more read locations of the one wordline based on the BER results from the plurality of decoders’. In response, it is noted that applicant does not provide a substantive explanation why Parthasarapathy does not at least suggest the disputed feature(s). Applicant, instead, simply makes a statement that Parthasarapathy does not teach the disputed features. Mere attorney arguments and conclusory statements that are unsupported by factual evidence and substantive, persuasive explanation are entitled to little probative value. Jn re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011). Furthermore, it appears that applicant expects the cited prior art to teach the claim language word for word, according to the remarks statement: ‘Claim 1 does not recite "calibrate sensing voltages or read voltages used to sense the state of the memory." Claim 1 actually recites "adjust one or more read locations of the one wordline based on the BER results from the plurality of decoders’ (See Remarks, page 9 lines 15-18). Examiner is unaware of any such procedure.

	Accordingly, the arguments are not persuasive. The rejections stand.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 17-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 17, 18, 19, “means”: controller 120 in Fig 1, par. [0034], [0050].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parthasarathy et al. (20160218740, pub. Jul. 28, 2016), hereinafter “Parthasarapathy”.

Regarding independent claim 1, Parthasarapathy discloses:
A memory controller (see Parthasarapathy, Fig 2 par. [0026]: memory device 230), comprising: 
a memory interface configured to interface with a memory having a plurality of wordlines (see Parthasarapathy, Fig 2 par. [0027]: Memory device 230 can be coupled (e.g., connected) to, and communicate information with, a host, and see Fig 1 par. [0020]: each physical block 116-0, 116-1, .  . . , 116-B contains a number of physical rows (e.g., 120-0, 120-1, .  . . , 120-R) of memory cells coupled to access lines (e.g., word lines), and see par. [0021]: each row 120-0, 120-1, .  . . , 120-R can include a number of pages of memory cells (e.g., physical pages).  A physical page refers to a unit of programming and/or sensing); 
a plurality of decoders, each decoder of the plurality of decoders is configured to determine a bit error rate (BER) (see Parthasarapathy, Fig 6 items 683-1 to 683-N, par. [0036]: at block 685 of FIG. 6, circuitry 236 can determine the quantity of parity violations associated with the operation by summing the quantity of parity violations that occur during the XOR operations performed on the data segments (e.g., the number of times an error occurs when an XOR'd data segment is checked by one of the parity equations, and see par. [0037]: Error rate estimation circuitry 236 can then estimate the error rate associated with the memory (e.g., the error rate associated with the page) based on the determined quantity of parity violations.  As used herein, an "error rate" can be, for example, a bit error rate (BER))); and 
a controller circuit configured to (see Parthasarapathy, Fig 2 par. [0032]: Error rate estimation circuitry 236): 
generate a plurality of bit-error-rate estimation scan (BES) hypotheses for one wordline of the plurality of wordlines (see Parthasarapathy, Fig 6 items 681-1 to 681-N, par. [0035]: the LDPC operation may use a code constraint that includes a number of parity check equations.  The sensed page may have an integer number of LDPC codewords associated therewith, and the LDPC operation may use one of the parity check equations to check each codeword bit against one parity check equation. As such, the bits that form a parity equation (e.g., a segment), may be interleaved on the array.  Accordingly, as shown at block 679 of FIG. 6, the LDPC operation may include interleaving the sensed data of the page into a number of data segments 681-1, 681-2,.  . . , 681-N. Each data segment can correspond to one of the parity check equations of the LDPC code, and each LDPC codeword bit may be checked only once against a parity check of the LDPC code in order to facilitate the error estimation), 
divide the plurality of BES hypotheses among the plurality of decoders (see Parthasarapathy, Fig 6 items 683-1 to 683-N, par. [0035]: the LDPC operation may include interleaving the sensed data of the page into a number of data segments 681-1, 681-2,.  . . , 681-N illustrated in FIG. 6, with each segment including the same amount of data (e.g., bits), to put the data in order for an XOR operation.  As shown at blocks 683-1, 683-2, .  . . , 683-N of FIG. 6, the XOR operation can then be performed on each of the data segments), 
receive BER results from the plurality of decoders based on the plurality of BES hypotheses (see Parthasarapathy, Fig 6 par. [0036]: Error rate estimation circuitry 236 can determine (e.g., count) the quantity (e.g., number) of parity violations associated with the error detection operation (e.g., LDPC operation). As shown at block 685 of FIG. 6, circuitry 236 can determine the quantity of parity violations associated with the operation by summing the quantity of parity violations that occur during the XOR operations performed on the data segments (e.g., the number of times an error occurs when an XOR'd data segment is checked by one of the parity equations), and see par. [0037]: Error rate estimation circuitry 236 can then estimate the error rate associated with the memory (e.g., the error rate associated with the page) based on the determined quantity of parity violations.  As used herein, an "error rate" can be, for example, a bit error rate (BER)), and 
adjust one or more read locations of the one wordline based on the BER results from the plurality of decoders (see Parthasarapathy, par. [0039]: the estimated error rate can be used for calibrating sensing voltages (e.g., read voltage thresholds) used to sense the state of the memory).

Regarding claim 2, Parthasarapathy further discloses wherein the controller circuit is further configured to 
perform a read operation on the one wordline of the plurality of wordlines at a second one or more read locations (see Parthasarapathy, Fig 5 par. [0061]: At block 582, method 580 includes sensing a first page of data and a second page of data stored in single level cells (SLCs) of a group of memory cells of a memory array (e.g., array 200 previously described in connection with FIG. 2), and 
detect an ECC failure while performing the read operation on the one wordline of the plurality of wordlines at the second one or more read locations (see Parthasarapathy, par. [0062]: At block 584, method 580 includes determining a quantity of parity violations associated with an LDPC operation performed on the sensed data of (e.g., stored in) each respective SLC page.  The LDPC operations can be performed, and the quantities of parity violations determined, by error rate estimation circuitry 236, as previously described in connection with FIG. 2), and 
generate the plurality of BES hypotheses for the one wordline of the plurality of wordlines in response to detecting the ECC failure (see Parthasarapathy, par. [0063]: At block 586, method 580 includes estimating an error rate associated with each respective SLC page of data based on the determined quantity of parity violations associated with the LDPC operation performed on the sensed data stored in that respective SLC page), 
wherein the second one or more read locations are different than the one or more read locations (see Parthasarapathy, Fig 5 par. [0061]: At block 582, method 580 includes sensing a first page of data and a second page of data).

Regarding claim 3, Parthasarapathy further discloses wherein the controller circuit is further configured to perform a read operation on the one wordline at the one or more read locations that are adjusted (see Parthasarapathy, par. [0035]: the LDPC operation may include interleaving the sensed data of the page into a number of data segments, and see par. [0039]: the estimated error rate can be used for calibrating sensing voltages (e.g., read voltage thresholds) used to sense the state of the memory).

Regarding claim 4, Parthasarapathy further discloses wherein, to divide the plurality of BES hypotheses among the plurality of decoders, the controller circuit is further configured to divide the plurality of BES hypotheses to keep the plurality of decoders in respective active states over a common timeframe (see Parthasarapathy, Fig 6 items 683-1 to 683-N, par. [0035]: the LDPC operation may include interleaving the sensed data of the page into a number of data segments 681-1, 681-2,.  . . , 681-N illustrated in FIG. 6, with each segment including the same amount of data (e.g., bits), to put the data in order for an XOR operation.  As shown at blocks 683-1, 683-2, .  . . , 683-N of FIG. 6, the XOR operation can then be performed on each of the data segments, and see Fig 3 par. [0045]: At block 344, method 340 includes determining a quantity of parity violations associated with an LDPC operation performed on the sensed data).

Regarding claim 5, Parthasarapathy further discloses wherein, to divide the plurality of BES hypotheses among the plurality of decoders, the controller circuit is further configured to divide the plurality of BES hypotheses to control the plurality of decoders to output respective BER results at a similar point in time (see Parthasarapathy, Fig 6 items 683-1 to 683-N, par. [0035]: the LDPC operation may include interleaving the sensed data of the page into a number of data segments 681-1, 681-2,.  . . , 681-N illustrated in FIG. 6, with each segment including the same amount of data (e.g., bits), to put the data in order for an XOR operation.  As shown at blocks 683-1, 683-2, .  . . , 683-N of FIG. 6, the XOR operation can then be performed on each of the data segments).

Regarding claim 6, Parthasarapathy further discloses wherein the one wordline includes a plurality of frame memory units (FMUs), and wherein, to generate the plurality of BES hypotheses for the one wordline of the plurality of wordlines, the controller circuit is further configured to generate the plurality of BES hypotheses for each FMU of the plurality of frame memory units (FMUs) (see Parthasarapathy, Fig 1 par. [0020]: each physical block 116-0, 116-1, .  . . , 116-B contains a number of physical rows (e.g., 120-0, 120-1, .  . . , 120-R) of memory cells coupled to access lines (e.g., word lines), and see par. [0021]: each row 120-0, 120-1, .  . . , 120-R can include a number of pages of memory cells (e.g., physical pages).  A physical page refers to a unit of programming and/or sensing, and see par. [0033]: as shown at block 677 of FIG. 6, controller 232 can initiate a sense operation to sense the data stored in array 200.  For instance, the sense operation can sense a page of data (e.g., a logical page) stored in a group (e.g., a physical page) of memory cells in array 200).

Regarding claim 7, Parthasarapathy further discloses wherein, to determine the BER, the each decoder of the plurality of decoders is configured to determine the BER by performing at least one of: 
calculating the BER exactly by decoding data that is read from the one wordline and counting bit flips (see Parthasarapathy, Fig 6 par. [0036]: Error rate estimation circuitry 236 can determine (e.g., count) the quantity (e.g., number) of parity violations associated with the error detection operation (e.g., LDPC operation). As shown at block 685 of FIG. 6, circuitry 236 can determine the quantity of parity violations associated with the operation by summing the quantity of parity violations that occur during the XOR operations performed on the data segments (e.g., the number of times an error occurs when an XOR'd data segment is checked by one of the parity equations)), or 
calculating a syndrome weight (SW) of the one wordline that approximates the BER, 
wherein the BER results include at least one of an exact BER or the SW (see Parthasarapathy, Fig 6 par. [0036]: circuitry 236 can determine the quantity of parity violations associated with the operation by summing the quantity of parity violations that occur during the XOR operations performed on the data segments).

Regarding claim 8, Parthasarapathy further discloses wherein the controller circuit is further configured to generate an aggregated result by aggregating the BER results from the plurality of decoders, and wherein, to adjust the one or more read locations based on the BER results from the plurality of decoders, the controller circuit is further configured adjust the one or more read locations based on the aggregated result (see Parthasarapathy, Fig 6 par. [0037]: Error rate estimation circuitry 236 can then estimate the error rate associated with the memory (e.g., the error rate associated with the page) based on the determined quantity of parity violations.  As used herein, an "error rate" can be, for example, a bit error rate (BER). For example, circuitry 236 can estimate the error rate by dividing the determined quantity of parity violations by the amount of data on which the error detection operation was performed (e.g., the sample size), and then multiply the division result by a scalar that is greater than one (e.g., perform a scalar shift on the division result), as illustrated at block 687 of FIG. 6, and see par. [0039]: the estimated error rate can be used for calibrating sensing voltages (e.g., read voltage thresholds) used to sense the state of the memory).

Independent claim 9 is the method claim corresponding to claim 1, and therefore rejected according to the same reasons given for claim 1.

Claim 10 is the method claim corresponding to claim 3, and therefore rejected according to the same reasons given for claim 2.

Claim 11 is the method claim corresponding to claim 3, and therefore rejected according to the same reasons given for claim 3.

Claim 12 is the method claim corresponding to claim 3, and therefore rejected according to the same reasons given for claim 4.

Claim 13 is the method claim corresponding to claim 3, and therefore rejected according to the same reasons given for claim 5.

Claim 14 is the method claim corresponding to claim 3, and therefore rejected according to the same reasons given for claim 6.

Claim 15 is the method claim corresponding to claim 3, and therefore rejected according to the same reasons given for claim 7.

Claim 16 is the method claim corresponding to claim 3, and therefore rejected according to the same reasons given for claim 8.



Regarding independent claim 17, Parthasarapathy discloses:
An apparatus (see Parthasarapathy, Fig 2 par. [0026]: memory device 230), comprising: 
means for generating a plurality of bit-error-rate estimation scan (BES) hypotheses for one wordline of a plurality of wordlines (see Parthasarapathy, Fig 2 par. [0032]: Error rate estimation circuitry 236, and see Fig 6 items 681-1 to 681-N, par. [0035]: the LDPC operation may use a code constraint that includes a number of parity check equations.  The sensed page may have an integer number of LDPC codewords associated therewith, and the LDPC operation may use one of the parity check equations to check each codeword bit against one parity check equation. As such, the bits that form a parity equation (e.g., a segment), may be interleaved on the array.  Accordingly, as shown at block 679 of FIG. 6, the LDPC operation may include interleaving the sensed data of the page into a number of data segments 681-1, 681-2,.  . . , 681-N. Each data segment can correspond to one of the parity check equations of the LDPC code, and each LDPC codeword bit may be checked only once against a parity check of the LDPC code in order to facilitate the error estimation, and see Fig 1 par. [0020]: each physical block 116-0, 116-1, .  . . , 116-B contains a number of physical rows (e.g., 120-0, 120-1, .  . . , 120-R) of memory cells coupled to access lines (e.g., word lines), and see par. [0021]: each row 120-0, 120-1, .  . . , 120-R can include a number of pages of memory cells (e.g., physical pages).  A physical page refers to a unit of programming and/or sensing); 
means for dividing the plurality of BES hypotheses among a plurality of decoders (see Parthasarapathy, Fig 6 items 683-1 to 683-N, par. [0035]: the LDPC operation may include interleaving the sensed data of the page into a number of data segments 681-1, 681-2,.  . . , 681-N illustrated in FIG. 6, with each segment including the same amount of data (e.g., bits), to put the data in order for an XOR operation.  As shown at blocks 683-1, 683-2, .  . . , 683-N of FIG. 6, the XOR operation can then be performed on each of the data segments); 
means for receiving bit error rate (BER) results from the plurality of decoders based on the plurality of BES hypotheses (see Parthasarapathy, Fig 6 par. [0036]: Error rate estimation circuitry 236 can determine (e.g., count) the quantity (e.g., number) of parity violations associated with the error detection operation (e.g., LDPC operation). As shown at block 685 of FIG. 6, circuitry 236 can determine the quantity of parity violations associated with the operation by summing the quantity of parity violations that occur during the XOR operations performed on the data segments (e.g., the number of times an error occurs when an XOR'd data segment is checked by one of the parity equations), and see par. [0037]: Error rate estimation circuitry 236 can then estimate the error rate associated with the memory (e.g., the error rate associated with the page) based on the determined quantity of parity violations.  As used herein, an "error rate" can be, for example, a bit error rate (BER); and 
means for adjusting one or more read locations based on the BER results from the plurality of decoders (see Parthasarapathy, par. [0039]: the estimated error rate can be used for calibrating sensing voltages (e.g., read voltage thresholds) used to sense the state of the memory).

Regarding claim 18, Parthasarapathy further discloses:
means for performing a read operation on the one wordline of the plurality of wordlines with the one or more read locations (see Parhtasarapathy, par. [0033]: as shown at block 677 of FIG. 6, controller 232 can initiate a sense operation to sense the data stored in array 200.  For instance, the sense operation can sense a page of data (e.g., a logical page) stored in a group (e.g., a physical page) of memory cells in array 200); and 
means for detecting an ECC failure while performing the read operation on the one wordline of the plurality of wordlines with the one or more read locations (see Parthasarapathy, par. [0035]: Each data segment can correspond to one of the parity check equations of the LDPC code, and each LDPC codeword bit may be checked only once against a parity check of the LDPC code in order to facilitate the error estimation), 
wherein generating the plurality of bit-error-rate estimation scan (BES) hypotheses for the one wordline of the plurality of wordlines is in response to detecting the ECC failure (see Parthasarapathy, par. [0035]: the LDPC operation may include interleaving the sensed data of the page into a number of data segments 681-1, 681-2,.  . . , 681-N illustrated in FIG. 6, with each segment including the same amount of data (e.g., bits), to put the data in order for an XOR operation, and see par. [0036]: Error rate estimation circuitry 236 can determine (e.g., count) the quantity (e.g., number) of parity violations associated with the error detection operation (e.g., LDPC operation). As shown at block 685 of FIG. 6, circuitry 236 can determine the quantity of parity violations associated with the operation by summing the quantity of parity violations that occur during the XOR operations performed on the data segments (e.g., the number of times an error occurs when an XOR'd data segment is checked by one of the parity equations).

Regarding claim 19, Parthasarapathy further discloses means for performing a second read operation on the one wordline at the one or more read locations that are adjusted (see Parthasarapathy, par. [0039]: the estimated error rate can be used for calibrating sensing voltages (e.g., read voltage thresholds) used to sense the state of the memory, and see par. [0033]: as shown at block 677 of FIG. 6, controller 232 can initiate a sense operation to sense the data stored in array 200.  For instance, the sense operation can sense a page of data (e.g., a logical page) stored in a group (e.g., a physical page) of memory cells in array 200).

Regarding claim 20, Parthasarapathy further discloses wherein the one wordline includes a plurality of frame memory units (FMUs), and wherein the means for generating the plurality of BES hypotheses for the one wordline of the plurality of wordlines further includes means for generating the plurality of BES hypotheses for each FMU of the plurality of frame memory units (FMUs) (see Parthasarapathy, Fig 1 par. [0020]: each physical block 116-0, 116-1, .  . . , 116-B contains a number of physical rows (e.g., 120-0, 120-1, .  . . , 120-R) of memory cells coupled to access lines (e.g., word lines), and see par. [0021]: each row 120-0, 120-1, .  . . , 120-R can include a number of pages of memory cells (e.g., physical pages).  A physical page refers to a unit of programming and/or sensing, and see par. [0033]: as shown at block 677 of FIG. 6, controller 232 can initiate a sense operation to sense the data stored in array 200.  For instance, the sense operation can sense a page of data (e.g., a logical page) stored in a group (e.g., a physical page) of memory cells in array 200).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111